 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIENGKHAM SINGANONH,                               No. 2:18-CV-0159-WBS-DMC-P
12                        Plaintiff,
13              v.                                       ORDER
14    K. LANGSLET, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for summary judgment (ECF

19   No. 29).

20                   Plaintiff’s motion is premature. The court authorized service of this action on

21   defendants on April 22, 2019. See ECF No. 21. Plaintiff submitted documents necessary for

22   service of process by the United States Marshal on June 28, 2019. See ECF No. 25. The court

23   directed service by the United States Marshal on July 11, 2019. See ECF No. 27. To date,

24   defendants have not been served. Because no defendants have been served or have appeared, the

25   case is not yet at issue. At the current pleading stage of the litigation, motions for summary

26   judgment are premature. The parties will be provided an opportunity to file pre-trial dispositive

27   motions at a later stage of the case following the close of discovery.

28   ///
                                                         1
 1                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for summary

 2   judgment (ECF No. 29) is stricken as premature and the Clerk of the Court is directed to

 3   terminate the filing as a pending motion.

 4

 5   Dated: September 6, 2019
                                                          ____________________________________
 6                                                        DENNIS M. COTA
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
